Prior report: La.App., 622 So.2d 872.
In re Romero, Mansual M.; Romero, Dan-ette Bordelon; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA92-1454; Parish of St; Landry, 27th Judicial District Court, Div. “D”, No. 91-C-3737C.
Granted. Plaintiff has made a sufficient case to defeat the summary judgment. Summary judgment is set aside and case remanded for further proceedings.
MARCUS and WATSON, JJ., would deny the writ.
CALOGERO, C.J., not on panel.